DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
The Examiner further acknowledges the following:
Claims 24-25,67-74, and 76-98 are pending and under current examination. 
Applicants' arguments and amendments filed on 05/03/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 05/03/2022 and 10/10/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24,25, 67-74,76-78, 86-98 is rejected under 35 U.S.C. 103 as being unpatentable over Wermeling et al. (United States PgPub 2007/0212307-see IDS filed 04/08/2020) in view of Maggio (United States PgPub 2014/0107145).
Claim 24 is to a method of treatment of opioid overdose or a reward- based disorder in a subject, said method comprising. administering to the subject an intranasal formulation comprising:
 between about 1 mg and about 3 mg naltrexone or a pharmaceutically acceptable salt, hydrate, or solvate thereof;
 between about 0.1mg and about 1.2 mg of an isotonicity agent,
 between about 0.001 mg and about 0.1 mg of a preservative, 
between about 0.05 mg and about 2.5 mg of dodecyl maltoside; 
between about 0.2mg and 0.3mg of a stabilizing agent, 
and water in an amount sufficient to achieve a final volume of about 50 to about 150 microliters.
Wermeling et al. teaches methods of treating alcoholism (reward-based disorder) by intranasally administering naltrexone, see paragraph [0047]. The naltrexone can be naltrexone hydrochloride, see paragraph [0019]. The composition can be taken before or after alcohol consumption, see paragraphs [0043]-[0052]. The intranasal administration of naltrexone can be administered in any suitable amount including a range of about 1 to 100mg, with preference from 2-8mg, see paragraphs [0021]-[0026], [0045] and [0068] and claims 9 and 18. The volume of the liquid contained in each vessel for delivery can be from 0.025-2mL (25-2000 microliters), see paragraph [0058].  Wermeling teaches that suitable volumes for each spray formulation for treating or prevention alcoholism or other diseases can range from about 1microliters to about 1,000 microliters, see paragraph [0044]. This volume reads on and overlaps an amount of 50 to 150 microliters water given the liquid carrier can be water, see paragraphs [0023]-[0025]. Wermeling teaches that the intranasal administration of the composition can be given about 1 or 2 times daily, and thus suggests administering a second intranasal formulation of the naltrexone composition. The composition can be given as needed over any given period of time, thus rendering it obvious to administer the composition as needed at any point during the day see paragraph [0052] and entire document. The concentration of the naltrexone can be from 10mg/ml to 200mg/ml, see paragraph [0022]. Wermeling teaches that the composition can be provided as frequently as needed in order to prevent or reduce relapse or the impact of perceived or non-perceived alcohol cravings, see paragraphs [0049],[0052] and [0054] and [0055]. Thus, Wermeling renders administering the intranasal formulations a second time for as long as necessary to control the reward-based disorder (i.e. alcoholism). The naltrexone can be added in suitable amounts, see paragraphs [0061]-[0062], [0067], [0069], [0071], and entire document. The formulation may comprise suitable excipients, preservatives and penetration enhancers, see paragraph [0028], [0030]. According to Wermeling, the liquid carrier includes aqueous solutions of water, see paragraph [0023] and [0025]. Concentrations of the opioid antagonist can be optimized including at concentrations from about 0.1mg/ml to about 300mg/ml, see paragraph [0021]-[0022]. The naltrexone formulation can be administered at time periods which include about once per day, see paragraphs [0052]-[0053]. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” The intranasal composition can further comprise one or more excipients, see paragraphs [009, [0023], and [0027]-[0041]. The excipients include osmolality agents, flavoring agents, and preservatives, see paragraph [0028]. With regards to claim 89, 10 mg/mL naltrexone is about .01mg/microliter which per 150 microliters is a dose of about 1.5mg of naltrexone. Wermeling teaches overlapping ranges as 10mg/mL of naltrexone can be administered per 1-1000microliter amounts. Examples of preservatives include benzalkonium chloride, see paragraph [0030]. The preservatives can be present from 0.01-5% w/v (0.01g/100mL or 5g/100mL). Thus, 1mL of this will contain 0.0001 g solute and given 1g=103 mg this would be about 0.1mg/mL (0.001 mg/microliter), see paragraph [0030]. Examples of the osmolality agents which can be used with naltrexone include sodium chloride (isotonicity agent), see Table 1. Such osmolarity agent excipients can be present from 0.001-20% w/v (0.001g/100mL to 20g/100mL which overlap the claimed amount of 0.1-1.2mg in a final volume of 50-150microliters, see paragraph [0028]. Wermeling et al. teach that the flavoring agent include citric acid, see paragraph [0037]. 
Wermeling teaches that the composition can comprise further ingredients (i.e. excipients) but does not expressly teach excipients can include the stabilizer disodium edetate (sodium EDTA) present at between about 0.2mg and 0.3mg. Wermeling also does not expressly teach that composition comprises about 0.05mg-2.5mg or 0.1-0.5mg or about 0.25mg of dodecyl maltoside. 
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including opioid compounds, see abstract and paragraphs [0012] and [0056]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% which is 0.5-25mg/mL or 0.0005mg/microliter, see claims 26-29. Examples of the opioid compound include naltrexone, see paragraph [0092] at Table 1, [0093], [0370]-[0371], and claims 23-30., Maggio teaches that mucosal delivery enhancing agents for the composition can include mixtures of disodium EDTA, benzalkonium chloride, and citric acid as these agents impart mucosal enhancing properties to the composition, see paragraph [0243]. EDTA is also employed for a composition which desires preservative, see paragraph [0243]. The disodium EDTA can be present from 0.01-2% (0.01g/100mg to 2g/100mg) by weight of the composition,
	It would have been prima facie obvious to provide Wermeling’s intranasal naltrexone containing composition with dodecyl maltoside (Intravail®) present in amounts overlapping from 0.05mg-2mg as taught by Maggio.  
A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents including naltrexone and teaches them in an amount ranging from 0.05-2%. Therefore, it would have been prima facie obvious to provide the alkyl saccharide such as dodecyl maltoside in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5mg given dodecyl maltoside is taught to enhance the bioavailability of naltrexone in this range, see claims 23-30 of Maggio. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success given both Maggio and Wermeling teach intranasal routes of administration with naltrexone.
 It would have additionally been prima facie obvious to provide Wermeling’s intranasal formulation with a combination of disodium EDTA benzalkonium chloride and citric acid and to adjust the concentration of each excipient to obtain desirable mucosal delivery enhancing properties.  
	A person of ordinary skill in the art would have been motivated to do so because Wermeling teaches that intranasal formulations can further comprise excipient compounds for intranasal formulations and Maggio teaches these excipients are added as mucosal delivery enhancing agents for routes which include intranasal formulations. The disodium EDTA can be present from 0.01-2% of the composition which overlaps the claimed range.  
	There would have been a reasonable expectation of success given Maggio teaches that the intranasal formulations can comprise other excipients, and both Wermeling and Maggio disclose compositions having naltrexone and are capable of being administered via the intranasal route. With regards to adjusting the concentration of the naltrexone, the volume of the water present (e.g. 100microliters), the concentration of the benzalkonium chloride and the isotonicity agent sodium chloride and the dodecyl maltoside concentrations, the modified Wermeling teaches overlapping ranges and furthermore an ordinary skilled artisan would have been motivated to adjust the concentration of the water and naltrexone as suggested by Wermeling within the suitable ranges discussed above, and to adjust the preservative to enhance preserving properties as needed, to adjust the isotonicity agent to provide desired osmolarity of the formulation and to adjust the disodium EDTA to enhance the mucosal delivery of the formulation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). With regards of the Tmax being 25 minutes or less, Maggio teaches that formulations having the desired concentrations of alkylsaccharides can achieve a Tmax of anywhere from 0.1-1 hours, see paragraph [0048] and [0191], [0253] and Table XIV. The Cmax of compositions having the dodecyl maltoside is greater than the Cmax of the formulation that does not contain, see paragraph [0190], [0357] and Table XIV and XIX of Maggio. With regards to the AUC 0-inf,  Cmax and Tmax of the compositions when providing 3mg of intranasal naltrexone, it is noted that given the modified Wermeling teaches aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax properties of the prior art when combined would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).
	Accordingly, the instant claims are rendered prima facie obvious over the teachings of the modified Wermeling. 

Claims 79-85 are rejected under 35 U.S.C. 103 as being unpatentable over Wermeling et al. (United States Patent Publication 2007/0212307-see IDS filed 04/08/2020) in view of Maggio (United States PgPub 2014/0107145) as applied to all claims above, and further in view of Megiddo et al. (United States PgPub 2010/0256198).
The teachings of the modified Wermeling is discussed above. Wermeling et al. suggests treating and/or preventing alcoholism in a human and suggests treatment either before or after consumption of alcohol. 
However, Wermeling does not expressly teach administering naltrexone about 1-2 hours prior to ingestion of alcohol, about 0.5-1 hours prior to ingestion of alcohol, about 10-30minutes prior to ingestion of alcohol, administering contemporaneously with alcohol ingestion (i.e. immediately), or administering within 0.5 hours after ingestion of alcohol. 
However, Megiddo et al. teaches treating or preventing a reward-based disorder such as alcoholism by administering drugs to treat alcoholism anywhere from 5 minutes to 24 hours, or immediately before alcohol consumption, see paragraph [0090]. In other embodiments, compositions used to prevent alcoholism can be administered immediately after or anywhere from 4 minutes to 24 hours after alcohol consumption, see paragraphs [0090]-[0093].  The administration can be the nasal route, see paragraphs [0110] and claims 7 and 33.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the composition of the modified Wermeling before or after or immediately with alcohol consumption to treat alcoholism. A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success as it is suggested that preventing or treating alcoholism can include treating a patient in need thereof at various time points as desired. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In the instant case it would have been obvious to administer the composition at various time points before or after alcohol consumption as the composition is taught to prevent and treat alcohol use disorder (alcoholism).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 416 (2007). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.” Id. At 417. It is proper to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 418. See also id. at 421."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-25,67-74, and 76-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-,12-17, 25-26, 32-33, 37, 50,56,57,64-66,82,and 83-94 of copending Application No. 16/311,944 (reference application) in view of Wermeling et al. (United States Patent Publication 2007/0212307-see IDS filed 04/08/2020) and Megiddo et al. (United States Patent Publication 201002561978). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the instant claims and that of Application ‘944 are directed to intranasal formulations comprising naltrexone, water, excipients such as sodium chloride, and dodecyl maltoside all in overlapping concentrations. Both Applications use the naltrexone composition to treat reward-based disorders (alcohol use disorder). 
Application ‘944 does not administer a second formulation of naltrexone. 
Wermeling et al. teaches methods of treating alcoholism (reward-based disorder) by intranasally administering naltrexone, see paragraph [0047]. The intranasal administration of naltrexone can be administered in a range of about 1 to 10mg, with preference from 2-8mg, see paragraphs [0045] and [0073] and claims 9 and 18. Wermeling teaches that the intranasal administration of the composition can be given about 1 or 2 times daily and thus suggests administering a second intranasal formulation of the naltrexone composition. Wermeling teaches that the composition can be provided as frequently as needed in order to prevent or reduce relapse or the impact of perceived or non-perceived alcohol cravings, see paragraphs [0049],[0052] and [0054] and [0055]. Thus, Wermeling renders administering the intranasal formulations a second time for as long as necessary to control the reward-based disorder (i.e. alcoholism). Wermeling teaches that suitable volumes for each spray formulation can range from about 1microliters to about 1,000 microliters, see paragraph [0044]. The naltrexone can be added in suitable amounts from 10mg/mL to 100mg/mL, see paragraph [0061]-[0062], [0067], [0069], [0071], and entire document. The formulation may comprise suitable excipients, preservatives and penetration enhancers, see paragraph [0028], [0030]. According to Wermeling, the liquid carrier includes aqueous solutions of water, see paragraph [0023] and [0025]. 
It would have been prima facie obvious to provide a first intranasal aqueous formulation of naltrexone in amounts including from 1-4mg and if desired a second intranasal aqueous formulation comprising 1-4mg naltrexone to a subject that is experiencing a reward-based disorder as Wermeling teaches that the composition can be provided as frequently as needed in suitable amounts in order to prevent or reduce relapse or impact of perceived cravings. Such dosage forms of naltrexone are taught in the art to comprise a volume from 1-1000 microliters and can comprise solutions of from 10-100mg/mL naltrexone. 
Application ‘944 does not claim naltrexone administration about 1-2 hours prior to ingestion of alcohol, about 0.5-1 hours prior to ingestion of alcohol, about 10-30minutes prior to ingestion of alcohol, administering contemporaneously with alcohol ingestion (i.e. immediately), or administering within 0.5 hours after ingestion of alcohol. 
However, Megiddo et al. teaches treating or preventing a reward-based disorder such as alcoholism by administering drugs anywhere from 5 minutes to 24 hours, or immediately before alcohol consumption, see paragraph [0090]. In other embodiments, compositions used to prevent alcoholism can be administered immediately after or anywhere from 4 minutes to 24 hours after alcohol consumption, see paragraphs [0090]-[0093]. 
It would have been prima facie obvious to a person of ordinary skill in the art to administer the composition of Application ‘944 before or after or immediately with alcohol consumption in order to treat alcoholism. A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success as it is suggested that preventing or treating alcoholism can include treating a patient in need thereof at various time points as desired. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In the instant case it would have been obvious to administer the composition at various time points before or after alcohol consumption as the composition is taught to prevent and treat alcohol use disorder (alcoholism).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 416 (2007). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.” Id. At 417. It is proper to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 418. See also id. at 421."
Accordingly, the instant claims are obvious over copending claims of Application 16/611,944. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Remarks 
During a telephonic interview the Applicant’s representative noted that the prior art (Wermeling) requires higher pH ranges than are suitable for the instant invention.
Examiner respectfully submits that a pH is not presently claimed for the composition. Wermeling teaches that the composition is between about 3 to about 6.5, see claim16 and paragraph [0040]. If the instant invention has a pH range that is outside this range it is not presently claimed. With regard to the amount of each component, Examiner notes that regarding the concentration of ingredients the prior art teaches overlapping ranges and per MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Examiner respectfully submits that evidence of criticality has not currently been presented of record with regards to the claimed amounts of the intranasal formulation. 
Applicants argue that there is no reason why a POSA would be motivated to modify the prior art to achieve the claimed invention. Applicants note that Wermeling references a penetration enhancer in a long list of exemplary excipients with no information regarding enhanced pK values that a penetration enhancer would provide to an individual suffering from cravings associated with alcohol use disorder. The enhanced pK values would not have been predicted based on the disclosure of Maggio with Wermeling. 
Examiner respectfully submits that while Wermeling’s formulation may contain several excipients, Maggio renders it obvious to incorporate dodecyl maltoside given this excipient alters the pharmacokinetics of pre-gastric drug absorption in beneficial ways. The dodecyl maltoside excipient increases the drug that enters into systemic circulation and decreases the drug that is eliminated by the “first-pass” effect in the liver. Additionally, the time to maximum drug levels is dramatically reduced, typically from one to six hours, to approximately 15 to 45 minutes. This amounts to a more rapid absorption of drug, resulting in more rapid onset of action of drug, see paragraphs [0012] and [0254] of Maggio. It would have been beneficial to provide dodecyl maltoside as the excipient of Wermeling to provide more rapid absorption and enhanced bioavailability of naltrexone. Wermeling already teaches treating patients with alcohol use disorders and that the composition can further contain excipients. Maggio teaches that the bioavailability of opioids can be increased with the addition of alkylsaccharides such as dodecyl maltoside. 
	Applicants argue that Maggio discloses a long list of opioids both antagonists and agonists with no guidance on how the addition of an alkylsaccharides would modulate the pK characteristics of an opioid compound and note that not all opioid comounds behave in the same manner upon the addition of an alkylsaccharides and notes the difference between the bioavailability of naltrexone versus nalmefene. Applicants argue that Maggio teaches away from providing the dose of naltrexone by teaching a dose of 30mg/100 microliter spray which is several fold greater than the claimed 1mg to 3mg dose of naltrexone. Applicants argue that the examiner fails to provide a reason why POSA would look to Wermeling to determine naltrexone dose.
Examiner respectfully submits that the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Examiner respectfully submits that the obviousness is not based on whether you could have substituted naltrexone for nalmefene. Rather, Wermeling expressly favors and teaches naltrexone for intranasal administration. The question of obviousness is whether an ordinary skilled artisan would have been motivated to incorporate dodecyl maltoside with the naltrexone already disclosed by Wermeling’s teachings. Maggio teaches and suggests to an ordinary skilled artisan that dodecyl maltoside not only enhances mucosal delivery of the opioid by providing a peak concentration or Cmax that is greater compared to the max of alternative routes including intramuscular injection, but also increases the speed of onset of drug action thus reduced Tmax (see paragraphs 0190-0191). These results are expected by the teaching of Maggio which exemplifies Naltrexone, see claim 3 and Table XXII and Examples 21 and 22.  Nalmefene is not even exemplified at Table XXII. Nevertheless, an ordinary skilled artisan when viewing the teachings of Maggio would reasonably expect that with dodecyl maltoside when combined with naltrexone would have resulted in an increase in the Cmax and an overall reduction in Tmax as suggested by Maggio.  Additionally, the data presented by Applicants does not commensurate in scope with the claimed invention. Per MPEP 716.02(d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Here, the claims are greater concentrations of drug and also lower amounts of dodecyl maltoside. Claim 37 is to about 0.1% dodecyl maltoside, whereas the concentration tested for dodecyl maltoside in the specification was 0.25%, more than double the concentration that is being claimed in 37. Furthermore, the data in the instant specification tests 4mg of naltrexone, whereas the WO ‘666 PCT tested nalmefene at lower amounts to 3mg with dodecyl maltoside. It is unclear whether the same results would be established for 2-4% naltrexone as claimed compared to 2-4% nalmefene across the range claimed for dodecyl maltoside at about 0.1% to about 0.5%. Doubling the dodecyl maltoside concentration would as suggested by Maggio still yield enhanced mucosal delivery of the biologically active compound(s), or drug, with a peak concentration (or Cmax) of the compound(s) in a tissue, or fluid, or in a blood plasma of the subject that is about 15%, 20%, or 50% or greater as compared to a Cmax of the compound(s) in a tissue (e.g. CNS), or fluid, or blood plasma following intramuscular injection of an equivalent concentration of the compound(s) to the subject and increase the speed of onset of drug action (i.e. reduce Tmax). Additionally, the dodecyl maltoside still performs the function of speeding up and enhancing absorption of the drug being administered as shown in the WO2018/093666 document at Table 3.  With regards to the amount of opioid antagonist, Maggio is not relied upon for the amount of naltrexone as this is expressly taught in Wermeling and can be present in ranges including 1mg to 40mg, or 0.5mg to 15mg see paragraphs [0045] and [0020]-[0021]. 
Applicants argue none of paragraphs l0048],[0191] and [0253] of Maggio teach having the a Tmax of from 0.1-1 hours as the Examiner alleges. 
Examiner notes that the Tmax of the plasma drug taught in Maggio is about 0.1-1 hour per paragraph [0209] and claims 10, 12, 21, and 32. Nevertheless, Maggio expressly teaches the formulation may have a Tmax substantially less than, and a first-pass effect substantially less than that observed for an equivalent formulation not containing an alkyl saccharide. In one embodiment, the formulation may contain about 0.1% to 10% alkylsaccharides, and exhibits a Tmax substantially less than six hours and a first-pass effect of less than 40%, see paragraph [0048]. 
Applicants argue that neither Maggio or Wermeling provide a POSA with a reasonable expectation that the claimed invention would have the desired pK profile to be successful in the treatment of alcohol use disorder. 
Examiner respectfully submits that pK profiles are not even required by claim 24, nevertheless, Wermeling teaches in an embodiment where the drug being delivered is naltrexone (or salt thereof), upon intranasal administration of a composition of the invention to a subject, the subject exhibits one or more of: a Tmax naltrexone plasma concentration of less than about 0.75 hr (for example about 5 minutes to about 45 minutes after administration, or about 10 minutes to about 25 minutes); a Cmax naltrexone plasma concentration of at least about 2 ng/mL, for example about 2 ng/mL to about 30 ng/mL, about 5 ng/mL to about 20 ng/mL, or about 10 ng/mL to about 20 ng/mL; and/or an AUC naltrexone plasma concentration of at least about 5 ng*hr/mL, for example about 5 to about 40 ng*hr/mL, or about 10 to about 30 ng*hr/mL. In a related embodiment, the above PK parameters result after administration of a composition in an amount sufficient to provide the subject with about 10 mg to about 40 mg of naltrexone moiety. An ordinary skilled artisan understands that in view of Maggio’s teachings that the dodecyl glucoside alkylglucoside would be beneficial in that it provides rapid absorption of drugs thus resulting in rapid onset of action. This is beneficial for treating any addition as rapid onset of drug is critical in treating cravings. 
With regards to Megiddo, Applicant argues that with regards to Megiddio, the Examiner’s suggestion that the claimed invention with completely different ingredients which acts by a different molecular mechanism could be used in the same manner as an unrelated pharmaceutical formulation and produce the same results in preventing alcoholism is unsupported. 
Examiner respectfully disagrees and notes that although Megiddio does not teach naltrexone specifically, it is obvious for an ordinary skilled artisan seeking to treat alcoholism to administer drugs which treat alcoholism from 4-24 hours, or immediately before alcohol consumption or even after alcohol consumption. As the composition claimed can be administered prior to, contemporaneously with or after alcohol ingestion, there does not appear to be any criticality in the order or administering the alcohol treating composition. Examiner maintains that it would have been prima facie obvious to a person of ordinary skill in the art to administer the composition of the modified Wermeling before or after or immediately with alcohol consumption to treat alcoholism. A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success as it is suggested that preventing or treating alcoholism can include treating a patient in need thereof at various time points as desired. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In the instant case it would have been obvious to administer the composition at various time points before or after alcohol consumption as the composition is taught to prevent and treat alcohol use disorder (alcoholism).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 416 (2007). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.” Id. At 417. It is proper to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 418. See also id. at 421."

Conclusion
Currently no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619